Case 20-14205-PGH Doc 43_ Filed 08/03/20 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
[m] 2AP Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Khemrajee Kangal JOINT DEBTOR: CASE NO.: 20-14205-PGH
SS#: xxx-xx- 8734 SS#: xxx-xx-
1 NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
out in Section III

Nonstandard provisions, set out in Section VIII [m] Included [| Not included
IL. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

[_] Included [m] Not included

 

[_] Included [m] Not included

 

 

 

 

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $2,039.29 formonths 1 to_13_;
2. $1,658.52 formonths_ 14 to 59 ;
3. $2,318.52 for months 60 to 60 _;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE- [|] PROBONO
Total Fees: $4500.00 Total Paid: $0.00 Balance Due: $4500.00
Payable $346.15 /month (Months 1 to 13 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$4500 [Basic Legal Fees]

 

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Til. TREATMENT OF SECURED CLAIMS
A. SECURED CLAIMS: [_] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: Towd Point Mortgage Trust Asset-Backed Securities, Series 2019-SJ2, U.S. Bank NA and/or Specialized Loan
Servicing, LLC

 

 

 

Address: 8742 Lucent Blvd. Arrearage/ Payoff on Petition Date $8,449.84
Highlands Ranch, Fl Arrears Payment (Cure) $140.83 /month(Months 1 _ to 60 )
80129 Regular Payment (Maintain) $664.57 /month(Months 1 to 60 )
Last 4 Digits of

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 3

 
Case 20-14205-PGH

Doc 43_ Filed 08/03/20 Page 2 of 3

Debtor(s): Khemrajee Kangal Case number: 20-14205-PGH

 

 

 

728 NW 101 Terrace
Coral Springs, Florida 33071

[_] Personal Property/Vehicle
Description of Collateral: Homestead Property

Account No.: 4320
Other:
[m] Real Property Check one below for Real Property:
[m [Principal Residence [m] Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [taxes [_]insurance directly
Address of Collateral:

 

 

2. Creditor: U.S, Bank Trust National Association as Trustee of Chalet Series II] Trust

 

Address: c/o SN Servicing

Arrearage/ Payoff on Petition Date

$42,141.27

 

 

728 NW 101 Terrace
Coral Springs, Florida 33071

[_] Personal Property/Vehicle

 

Description of Collateral: Homestead Property

Se ct Payoff (Including 0% monthly interest) $702.35 /month(Months 1 to 60 )
Eureka, CA 95501
Last 4 Digits of
Account No.: 9332
Other:
[m] Real Property Check one below for Real Property:
[m|Principal Residence [_ Escrow is included in the regular payments
[Other Real Property [m|The debtor(s) will pay [mjtaxes [mJinsurance directly
Address of Collateral:

 

 

B. VALUATION OF COLLATERAL: [|] NONE

C. LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
[mg] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
{=| NONE

IV. | TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [il] NONE

B. INTERNAL REVENUE SERVICE:

[m] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE

D. OTHER: [mi] NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $600.00

/month (Months 60

to 60_)

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

LF-31 (rev. 10/3/17)

Page 2 of 3

 
Case 20-14205-PGH Doc 43_ Filed 08/03/20 Page 3 of 3
Debtor(s): Khemrajee Kangal Case number: 20-14205-PGH

 

C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

(m] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [] NONE

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VIII. NON-STANDARD PLAN PROVISIONS [mi] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s Khemrajee Kangal Debtor August 3, 2020 Joint Debtor
Khemrajee Kangal Date Date
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
